Title: I. Questions for the Committee, 18 October 1775
From: Washington, George
To: 



[Cambridge, c.18 October 1775]

Several Clerks, and Issuing Commissaries, are necessarily Imployed undr the Commissary Genl—for which no Provision is made—several Assistant Quarter Masters are also Imployed in order to discharge the Duty—and a Clerk is, and all along has been, found necessary, to assist in the Office of the Adjutt General—What Pay should be allowed them?
Six Vessells (Armed) are fitted, & now fitting out as upon the best terms I could get them, will this be agreeable to Congress?
Major French’s case about his Sword, & dispute with the Committee of Hartford: something to be done in it.

When the Army receives such Supplies of Powder as to be enabled to spare a little to the Country, how, and upon what terms is it to be done?
Tents ⟨if⟩ the Army should have occasion to take the Field Next Spring will be indispensably necessary for Officers & Men—How are they to be provided? and are the Officers to be allowed any?
The Council of War (herewith exhibited) having in consequence of an Intimation from Congress deliberated on the expediency of an Attack upon the Troops in the Town of Boston, & detirmined that at present it was not practicable; the General wishes to know how far it may be deemed proper, & advisable, to avail himself of the Season to destroy the Troops who propose to Winter in Boston by a Bombardment (when the Harbour is blocked up) or, in other Words, whether the loss of the Town, & the property therein, are so to be considered as that an attack upon the Troops there should be avoided when it evidently appears the Town must of consequence be destroyed.
Riffle Companies have exceeded their Establishment in point of numbers; but have nevertheless been paid as they had no more Officers than were allowed by Congress; is this right?
Very unhappy disputes prevail in the Regiment of Artillery—Colo. Gridley is become very obnoxious to that Corp and I am told will prove the destruction of that Regiment if continued therein—What is to be done in this case?
Artillery of different kinds will be wanted how is it to be got, & where?
Engineers are also much wanted where can they be got?
Several Indian Chiefs of the St Francis, Penobscot, Stockbridge & St Johns Tribes have been to offer their Services, and told that they would be called for when wanted; and were dismissed with presents—Have I a right to call for their aid if a necessity should appear? and was I justifiable in doing the latter?
Tory property, how is it to be treated & applied? some of the Tories have Estates near the Camp at Cambridge which have Wood on them, and other Articles wanted for the Army, ought they to be meddled with?
Should there not be a reasonable Price fix’d upon wood, Hay,

and other Articles wanted for the Army to prevent Imposition & Extortion?
Would it not be advisable to have Expresses Posted along the Road at differt distances (Persons of Character) for the purpose of conveying early and frequent Intelligence?
Lead & Flints is an Article that will be wanted where, and in what quantities can it be had.
In the New Establishment of an Army should the General Officers be allowed Regimts and the Field Officers Companies?
Director General of the Hospital wanting if Doctr Church is adjudg’d unworthy of continuing in that Office. Doctr Foster—and Lieutent Colo. Hand are the only two who have made application to the Genl as yet.
What steps are necessary to be pursued with Doctr Church? If guilty the Articles for the Government of the Army point out very inadequate punishment—and to let him at liberty must be exceedingly dangerous.
In what light are Vessels which are made Captures of, with their Cargo’s, to be considered? that is, what part is to be assign’d the Captors in the Pay of the Continent & whose Vessels are fitted out at the genl Expence? & how is the residue of the Cargo & Vesel to be disposed off?
What distinction’s are necessary to be made between Vessels & Cargo’s taken by the armed Vessels in the pay of the Continent, and those taken by Vessells fitted out by Individuals?
Should not the fitting out of Privateers by Individuals be done under some Authority, and accidental Captures subject to some Regulation to prevent Piracy and other Capitol abuses which may arise?
What is to be done with Prisoners taken in Transports in either of the above ways? are they to be detaind as Prisoners or released? if the former, what distinctions are to be made in those taken by the Continental Vessells, & the other’s—in respect to the Generls Cognizance of them it is meant.
In what manner are Prisoners to be treated? What allowance made them and how are they to be Cloathed?
Suppose Troops should be landed at New York, is it expected that any part of the Army before Boston (whilst the Ministerial Troops remain there) are to move that way.

Feints of this sort may also be pra⟨c⟩ticed in other parts of the Sea Coast to draw of the Troops from hence.
Ought not Negroes to be excluded in the New Inlistment? especially such as are Slaves—By a Council of Officers both are.
How often should the Troops be paid? the Genl Officers were divided upon this point—some were for every Month, other⟨s⟩ for three Months.
Are the Rations allowed to the Officers which have been Issued, and an Acct thereof given to Congress and now laid before the Comee agreeable?
Is it advisable to propose an Exchange of Prisoners? Should any of the Officers and Soldiers (of the Navy or Army) now in our power be given up for any except the Officers & Soldiers of the American Army?
A Proposition has been made in behalf of Ensign Moland to go and reside among his Friends in Pensylvania, giving his Parole—would this be agreeable?
Artificers of different Sorts have been Imployed upon the best terms I could possibly get them, but may nevertheless appear high; none having less than a shilling extraordinary for every day they Work—some Fou⟨r⟩ pounds ten Shillings pr Month and with grea⟨t⟩ difficulty got on those terms—is this agreeable.
